SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
11
KA 10-01943
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DAVID J. DITUCCI, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK A. ALOI, ROCHESTER, FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Monroe County Court (Elma A.
Bellini, J.), rendered August 8, 2008. Defendant was resentenced to a
determinate term of six years with five years postrelease supervision
upon his conviction of assault in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Ditucci ([appeal No.1] ___ AD3d
___ [Feb. 10, 2011]).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court